Title: To Thomas Jefferson from Enos Bronson, 6 June 1806
From: Bronson, Enos
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Philadelphia June 6th 1806.
                        
                        I have this day received from Mr. Roscoe of Liverpool a letter dated the 4th of June 1805 accompanying two
                            copies of his Life and Pontificate of Leo the Tenth, one of which he presents to me, and requests
                            me to forward the other to “His Excellency Thomas Jefferson President of the United States by the earliest conveyance.” By
                            some accident the package containing the books and the letter has lain in the custom house ever since August last without
                            my knowledge. I mention this lest you should think me guilty of a breach of civility in not having given you earlier
                            notice of the fact.
                        I offered to pay the duties upon both copies and hold the one designed for you subject to your order; but the
                            collector mentioned to me that you had an account with the office, and politely offered to take charge of the books
                            himself. I accordingly left them in the custom house. I am, Sir, your Obt. Sert.
                        
                            E. Bronson
                            
                        
                    